     CASE 0:18-cv-00886-NEB-DTS Document 105 Filed 05/15/19 Page 1 of 2




                        STATE OF MINNESOTA
                            OFFICE OF THE ATTORNEY GENERAL
                                                                             SUITE 1100
                                                                             445 MINNESOTA STREET
KEITH ELLISON                                                                ST. PAUL, MN 55101-2128
ATTORNEY GENERAL                                                             TELEPHONE: (651) 282-5700




                                       May 15, 2019


The Honorable David T. Schultz
Magistrate Judge, District of Minnesota
United States District Court
9E U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

       Re:    James Irving Dale v. Tom Roy, et al.
              Court File No.: 18-cv-0886 (NEB/DTS)

Dear Magistrate Judge Schultz:

       I am writing with respect to the Settlement Conference set in the above-entitled
matter for June 6, 2019. The Court issued its Order setting the Settlement conference on
May 10, 2019. (Doc. 104.)

       I am the lead counsel for State Defendants, and I will be out of the office
beginning May 16, 2019, and will return on June 1, 2019. During my absence, I will not
have access to my work email or voicemail. With my absence and the current deadlines,
my client will be hard pressed to participate in the mandatory pre-conference discussion
and frame their pre-conference submissions to the Court in light of such discussions. As
such, State Defendants respectfully request that the Court reschedule the Conference.

       I have reached out to counsel for all other parties, who have confirmed that they
advised me that they do not object to this request. In the event that the Court is willing to
grant Defendants’ request, my Office can work with all parties and the Court’s Clerk to
identify a new date. I appreciate your consideration of this matter.
    CASE 0:18-cv-00886-NEB-DTS Document 105 Filed 05/15/19 Page 2 of 2
The Honorable David T. Schultz
May 15, 2019
Page 2


                                   Sincerely,

                                   /s/ Kathryn A. Fodness

                                   KATHRYN A. FODNESS
                                   Assistant Attorney General

                                   (651) 757-1348 (Voice)
                                   (651) 282-5832 (Fax)
                                   kathryn.fodness@ag.state.mn.us

                                   Attorney for State Defendants
